DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-6, 13-14, 16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-12, 15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotti (US 2018/0226076).
With respect to claim 1 (similarly claim 12 Figs 2-4), Kotti teaches a dialog system (e.g. the dialogue system of Figs 1 [0092]-[0093] and 9 [0241]-[0242]) comprising: 
a dialog state tracker (e.g. system state tracker 16 Fig 1 and 9) configured to: access an input logical form representing speech input (e.g. one or more language understanding hypotheses are generated using the input speech signal, Fig 3 [0130]-[0132]): 
generate an intermediate logical form (e.g. the state tracker model 16 outputs an updated system state [0134]) based on the input logical form and context data (e.g. based on the language understanding hypotheses generated from the input utterance and the success measure generated in S304 as suggested in [0134]) describing a conversation history (e.g. describing/providing a full dialogue history and context [0134]): 
an execution subsystem configured to execute the intermediate logical form to produce an execution result (e.g. the belief tracker model 16 is a stored trained model that maps the new input utterance to slot values, and updates the probabilities accordingly [0137] suggest to execute the intermediate logical form to produce an execution result): 
a dialog policy subsystem (e.g. a policy model 18 [0092]) configured to generate an output logical form based on the execution result (e.g. a part of the updated system state is then inputted into the policy model, which determines an action in S306 [0145]): and 
an output pipeline (e.g. natural language generator 20 and item 22) configured to determine an output for a user (e.g. information specified by the output action is outputted [0150] for the user of Fig 1), based on the output logical form (e.g. based on the synthesized text, as suggested in [0092], [0150]).
With respect to claim 2, Kotti teaches the dialog system of claim 1, where the dialog state tracker is configured to follow a rules-based process to generate the intermediate logical form based on the input logical form and the context data (e.g. follow a rules-based process, for example a Q-learning, to generate the language hypotheses and the success measure, as suggested in [0239] i.e. policy parameters are updated, either at the end of each dialogue or after each utterance, based on some input measure of quality. A Q-learning based update rule may be used for example).
With respect to claim 7 (similarly claim 15), Kotti teaches the dialog system of claim 1, wherein the input logical form comprises: a topic component configured to identify a primary entity in the speech input (e.g. the classifier is domain independent, so may be trained with SDS data relating to any dialogue topic and then used with a SDS for a different dialogue topic [0165], see also the slots of [0135]-[0137]); and an action component configured to identify an action to be taken with respect to the primary entity according to the speech input (e.g. the policy model 18 is trained prior to implementation to output an action based on an input system state and stored ontology, the stored ontology comprising actions [0146], see also [0147]-[0149] where an action component configured to identify an action to be taken with respect to the primary entity according to the speech input is suggested i.e. the argument to a domain/primary entity is the action).
With respect to claim 8, Kotti teaches the dialog system of claim 1, wherein the dialog state tracker, the execution subsystem, and the dialog policy subsystem are configured to run on a common device (e.g. the SDS architecture of Figs 1b [0093] and Fig 9 [0241] suggest that the dialog state tracker, the execution subsystem, and the dialog policy subsystem are configured to run on a common device i.e. an information retrieval SDS for example [0093]).
With respect to claim 9, Kotti teaches the dialog system of claim 1, further comprising an input pipeline (e.g. automatic speech recognition 12 and natural language processor 14 [0092] Fig 1) configured to receive the speech input and to convert the speech input to the input logical form (e.g. receive the speech signal and convert speech from a human user 10 into text, as suggested in [0092]).
With respect to claim 10, Kotti teaches the dialog system of claim 9, wherein the input pipeline comprises a Natural Language Understanding subsystem (e.g. natural language processor 14) configured to utilize a machine learning model to generate the input logical form based on the speech input (e.g. the natural language processor 14 identifies and collates semantic information [0092] and [0242] suggest to utilize a machine learning model to generate the input logical form based on the speech input).
With respect to claim 11, Kotti teaches the dialog system of claim 9, wherein the dialog state tracker, the execution subsystem, the dialog policy subsystem, the input pipeline, and the output pipeline are configured to run on a common device (e.g. the SDS architecture of Figs 1b [0093] and Fig 9 [0241] suggest that the dialog state tracker, the execution subsystem, the dialog policy subsystem, the input pipeline, and the output pipeline are configured to run on a common device i.e. an information retrieval SDS for example [0093]),
With respect to claim 17, Kotti teaches an embedded device (e.g. an information retrieval SDS [0093]) comprising: 
an input pipeline (e.g. automatic speech recognition 12 and natural language processor 14 [0092] Fig 1)  configured to convert a speech input into an input logical form (e.g. receive the speech signal and convert speech from a human user 10 into text, as suggested in [0092], Fig 3 [0130]-[0132]) 
a dialog state tracker (e.g. a dialogue state tracker 16 Fig 1) configured to generate an intermediate logical form (e.g. the state tracker model 16 outputs an updated system state [0134]) based on the input logical form and context data (e.g. based on the language understanding hypotheses generated from the input utterance and the success measure generated in S304 as suggested in [0134]) describing a conversation history (e.g. describing/providing a full dialogue history and context [0134]); 
an execution subsystem configured to execute the intermediate logical form to produce an execution result (e.g. the belief tracker model 16 is a stored trained model that maps the new input utterance to slot values, and updates the probabilities accordingly [0137] suggest to execute the intermediate logical form to produce an execution result); 
a dialog policy subsystem configured to generate an output logical form based on the execution result (e.g. a part of the updated system state is then inputted into the policy model, which determines an action in S306 [0145]); and
an output pipeline (e.g. natural language generator 20 and item 22) configured to determine an output for a user (e.g. information specified by the output action is outputted [0150] for the user of Fig 1), based on the output logical form (e.g. based on the synthesized text, as suggested in [0092], [0150]).
 With respect to claim 18, Kotti teaches the embedded device of claim 17, wherein the dialog policy subsystem is further configured to produce updated context data by updating the context data based on the intermediate logical form and the execution result (e.g. Fig 4 S404-S406 [0154]-[0159] suggest to produce updated context data by updating the context data based on the intermediate logical form and the execution result).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675